Citation Nr: 1310276	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating prior to July 25, 2009, and 10 percent thereafter, for left knee chondromalacia patella, status post left tibial tubercle osteotomy.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee chondromalacia patella, status post left tibial tubercle osteotomy.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected left knee chondromalacia patella, status post left tibial tubercle osteotomy.

4.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected left knee chondromalacia patella, status post left tibial tubercle osteotomy.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to October 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The case was subsequently transferred to the jurisdiction of the Portland, Oregon, RO.

In a December 2009 rating decision, the Portland RO granted an increased initial rating for left knee chondromalacia patella, status post left tibial tubercle osteotomy, assigning a 10 percent rating effective July 25, 2009.  The RO has assigned "staged ratings" for left knee chondromalacia patella, status post left tibial tubercle osteotomy of 0 percent (noncompensable) from October 23, 2007 through July 24, 2009, and 10 percent from July 25, 2009.  The Board has therefore characterized this claim as stated in the Issues section of this decision to reflect the assigned "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A Board hearing was held before the undersigned in September 2012, and a transcript of this hearing is of record.

The claim of entitlement to an initial, compensable rating prior to July 25, 2009, and 10 percent thereafter for left knee chondromalacia patella, status post left tibial tubercle osteotomy is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  A preponderance of the evidence of record does not demonstrate the existence of a current right knee disability.

2.  A preponderance of the evidence of record does not demonstrate the existence of a current left ankle disability.

3.  A preponderance of the evidence of record does not demonstrate the existence of a current right ankle disability.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 3.303, 3.310 (2012).

2.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 3.303, 3.310 (2012).

3.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.

Regarding the Veteran's claims for service connection, in an August 2007 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess.  As such, the August 2007 letter meets both the timing and notice requirements of the VCAA.

All relevant evidence necessary for an equitable resolution of the Veteran's claims have also been identified and obtained.  The evidence of record includes service treatment records, VA outpatient treatment records, reports of VA examinations, statements from the Veteran, and the transcript of a September 2012 hearing before the undersigned.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess the nature and etiology of a claimed right knee disability in August 2007 and March 2012, and the nature and etiology of claimed left and right ankle disabilities in August 2007.  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed the claims file, reported the clinical findings in detail, and provided complete rationales for the opinions or conclusions stated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  While the claims file was unavailable for the examiner's review during the March 2012 examination, the Board has determined that this is not prejudicial to the Veteran.  In this regard, the examiner reviewed all of the Veteran's medical records and provided a full examination in order to render an accurate diagnosis.  Notably, the Veteran's claims file does not contain treatment records from any private physician pertaining to the right knee claim; thus, the examiner's review of the VA medical records provided him with accurate information about the Veteran's medical history and status.  As explained in detail below, the Veteran's service connection claim for his right knee fails based on the lack of an existence of a current disability, which the examiner determined based on an examination, the Veteran's lay statements, and review of the Veteran's medical records.

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [The Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the bases for the denials as noted below, any further discussion of the amendment is unnecessary.]

Crucial to the award of service connection is the first Hickson element, existence of a current disability.  Without it, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all medical evidence, keeping in mind the command of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), that the benefit of the doubt in resolving such issues shall be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).

A.  Right Knee

The Veteran alleges that he has a right knee disability that is related to his service.  He has alleged that his right knee started bothering him during Airborne school.  Board Hearing Tr. at 14.  Service treatment records reflect that the Veteran consistently complained of bilateral knee pain after injuring his left knee during a parachute landing fall in 2002.  In late 2002, the Veteran was diagnosed with Osgood-Schlatter disease, left greater than right.  The Veteran was also diagnosed with associated chronic bilateral tibial tuberosity pain, markedly increased with activity causing swelling and erythema.  The Veteran had retropatellar pain with kneeling and squatting.  On June 2007 medical evaluation board examination, the Veteran had less prominence tibial tuberacle, no erythema, and minimal tenderness to palpation on the right side.  X-ray of the right knee was normal.  The Veteran was diagnosed with bilateral painful tendonitis at tibial tubercles, left greater than right.

Pertaining to this issue, the August 2007 VA-contract examination report, March 2012 VA examination report, and various VA outpatient treatment records address the first Hickson element.

On August 2007 VA-contract examination, the examiner noted that the Veteran had an in-service diagnosis of chronic bilateral patellar tendonitis.  On physical examination, the Veteran had full range of motion and strength in his right knee.  There was no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  There was no evidence of recurrent subluxation, locking pain, joint effusion, or crepitus.  The examiner determined that there was no pathology identified on physical examination to render a diagnosis.  X-rays performed at this time revealed no evidence for fracture or other significant bone, joint, or soft tissue abnormality.

VA outpatient records reveal the Veteran's continuous complaints of right knee pain.  In April 2009, X-rays revealed a normal right knee.  An MRI was recommended to determine whether the Veteran had a soft tissue problem.  In February 2010, the Veteran underwent an MRI, which also revealed a normal right knee.

A March 2012 VA examination similarly showed no diagnosis of a right knee disability.  The Veteran was diagnosed with "patellofemoral pain" of the right knee.  He had full range of motion on examination, normal muscle strength, and normal stability of the right knee.

In evaluating this evidence, the Board places substantial probative weight on the August 2007 VA-contract and March 2012 VA examination reports that concluded the Veteran did not have a current right knee disability and on the August 2007 and April 2009 X-rays and February 2010 MRI which were normal.  The examiners reviewed the Veteran's medical records and provided a full examination with range of motion, strength, and stability testing, but concluded that there was no evidence the Veteran currently had a right knee disability.  The examiners' opinions were based on an examination of the Veteran and elicitation of his relevant medical history.  The report also reflects that pertinent evidence was considered in reaching the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  Additionally, the VA treatment records throughout the appeal period showing normal right knee findings on X-rays and an MRI, support the examiners' conclusions that the Veteran does not have a current right knee disability.

In sum, all competent and credible medical evidence of record during the appeal period has not revealed evidence of a right knee disability.  Neither the Veteran nor his representative has presented or identified a contrary opinion that supports a finding of a current diagnosis of a right knee disability.

In deciding this appeal, the Board has also considered the Veteran's lay statements of record.  The Veteran's statements at the September 2012 Board hearing focused on his chronic pain of the right knee during and since service.  Board Hearing Tr. at 15.  The Veteran's representative acknowledged that "maybe there [was] not a real diagnosis," but noted that the Veteran had suffered from chronic pain for a long time.  Id.  While the Veteran reported pain at his Board hearing and at his VA examinations, pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The law clearly provides that claimants in the VA system have "the responsibility to present and support" their claims.  38 U.S.C.A. § 5107(a) (West 2002).  In the instant case, the Veteran has failed to provide credible and probative medical evidence that may demonstrate that he has a current right knee disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case-whether the Veteran has a diagnosis of a right knee disability-falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Therefore, in the absence of probative evidence of a right knee disability, the first Hickson element has not been met and the Veteran's claim fails on this basis alone.  The benefit sought on appeal is accordingly denied.

B.  Left and Right Ankles

The Veteran alleges that he has left and right ankle disabilities that are related to his service.  He has alleged that he injured his ankles during Airborne school.  See Board Hearing Tr. at 14.  Service treatment records reflect that the Veteran complained of pain in his ankles on several occasions, which was aggravated by running and road marches.  In November 2004, the Veteran was diagnosed with recurrent left ankle sprains.  An August 2006 X-ray revealed a normal left ankle.

Pertaining to these issues, the August 2007 VA-contract examination report and various VA outpatient treatment records address the first Hickson element.

During an August 2007 VA-contract examination, the Veteran reported spraining his ankles on several occasions in service.  He complained of intermittent weakness, swelling, giving way, lack of endurance, and pain.  On physical examination of the left and right ankles, the Veteran had full range of motion and strength.  There was no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  Examination did not reveal any deformity in dorsiflexion, plantar flexion, inversion, or eversion.  No fixed position was identified.  The examiner found that there was no pathology identified on physical examination to render a diagnosis for either ankle.  X-rays performed at this time revealed no evidence for fracture or other significant bone, joint, or soft tissue abnormality, bilaterally.

Relevant VA outpatient records indicate that in November 2011, the Veteran was diagnosed only with "chronic pain" of the ankles.

On March 2012 VA examination for the purpose of evaluating the Veteran's knees, the Veteran noted that his left ankle had bothered him since the military, but he reported that he had not twisted it in awhile.  He also complained of right ankle pain beginning two to three years ago, with no trauma.

In evaluating this evidence, the Board places substantial probative weight on the August 2007 VA-contract examination report that concluded the Veteran did not have a current left or right knee disability and on the August 2007 X-rays which were normal.  The examiner reviewed the Veteran's medical records and provided a full examination with range of motion, strength, and stability testing, but concluded that there was no evidence the Veteran currently had a left or right ankle disability.  The examiner's opinion was based on an examination of the Veteran and elicitation of his relevant medical history.  The report also reflects that pertinent evidence was considered in reaching the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  Additionally, the August 2007 X-ray revealing normal ankles, along with the November 2011 VA treatment record diagnosing only chronic pain of the ankles with no other pathology noted, supports the examiner's conclusions that the Veteran does not have a current left or right ankle disability. 

In sum, the competent and credible medical evidence of record during the appeal period has not revealed evidence of either a left or right ankle disability.  Neither the Veteran nor his representative has presented or identified a contrary opinion that supports a finding of a current diagnosis of a left or right ankle disability.

In deciding this appeal, the Board has also considered the Veteran's lay statements of record.  The Veteran's statements at the September 2012 Board hearing focused on his chronic pain in the ankles during and since service.  Board Hearing Tr. at 15.  The Veteran's representative acknowledged that "maybe there [was] not a real diagnosis," but noted that the Veteran had suffered from chronic pain for a long time.  Id.  While the Veteran has reported pain at his Board hearing and at his VA examinations, pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The law clearly provides that claimants in the VA system have "the responsibility to present and support" their claims.  38 U.S.C.A. § 5107(a) (West 2002).  In the instant case, the Veteran has failed to provide credible and probative medical evidence that may demonstrate that he has a current left or right ankle disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case-whether the Veteran has a diagnosis of a left or right ankle disability-falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Therefore, in the absence of credible evidence of a left or right ankle disability, the first Hickson element has not been met for either claim, and the Veteran's claims fail on this basis alone.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee chondromalacia patella, status post left tibial tubercle osteotomy, is denied.

Entitlement to service connection for a left ankle disability, to include as secondary to service-connected left knee chondromalacia patella, status post left tibial tubercle osteotomy, is denied.

Entitlement to service connection for a right ankle disability, to include as secondary to service-connected left knee chondromalacia patella, status post left tibial tubercle osteotomy, is denied.


REMAND

The Veteran also seeks an increased initial rating for left knee chondromalacia patella, status post left tibial tubercle osteotomy.  Before the Board can adjudicate this claim, additional development is required. 

The Veteran was afforded VA examinations in August 2007, July 2009, and March 2012 in connection with his claim for an increased initial rating for left knee chondromalacia patella, status post left tibial tubercle osteotomy.  The Veteran later testified at his September 2012 hearing before the Board that his left knee has worsened since his last VA examination.  See Board Hearing Tr. at 6. 

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, an additional VA examination is necessary for the purpose of ascertaining the current severity of the Veteran's service-connected left knee chondromalacia patella, status post left tibial tubercle osteotomy.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected left knee chondromalacia patella, status post left tibial tubercle osteotomy.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies (specifically including ranges of motion) should be completed, and the examiner should also determine whether there is subluxation or instability of the left knee (and if so, the severity of such findings).  Objective evidence of the extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the examiner should provide an explanation as to why he or she cannot provide this information.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


